DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application. The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a). 
The disclosure of the prior-filed application, Application No. FR1909987, fails to provide adequate support in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claim 13 of this application. The publication of the application discloses that “the elongate elements 4 are not in direct contact with the peripheral surface/wall of the carcass 2, except at the level of the base 6, but are spaced therefrom, for example by a few mm to a few cm” [0044], FR3100441A1), but fails to disclose the exact distance of less than 10 cm. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Abstract
The abstract of the disclosure is objected to because
use of “said” should be avoided. 
Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following informalities:
In pg.10, line 25, apparatus 1 should read --ventilator 1--; 
In pg.12, line 26, ventlator1 should read --ventilator 1--; 
In pg. 13, line 24, axis AA should read --axis XX--; 
In pg.15, line 15, lower part 6 should read --base 6--. 

Appropriate correction is required.
Claim Objections

Claim 1,7, 9 and 14-15 objected to because of the following informalities:  
In claim 1, line 6-7, “the greater part of the rigid exoskeleton structure (3)” should read --a greater part of the rigid exoskeleton structure (3)
In claim 1, line 11-12, “the assembly (1, 3) composed of the medical ventilator and the exoskeleton structure” should read --an assembly (1, 3) composed of the medical ventilator and the exoskeleton structure--. 
In claim 7, line 2, “the general shape of a band or tape” should read --a general shape of a band or tape--. 
In claim 9, line 3, “the rear face (40) of the external housing (2) of the ventilator (1)” should read --a rear face (40) of the external housing (2) of the ventilator (1)--. 
In claim 14, line 4, “the ground” should read --a ground--. 
In claim 15, line 4, “the top” should read --a top--. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 6, 9, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragr5aph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the corner regions (15) of the ventilator (1)” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “two rear elongate elements situated opposite the rear face”, it is unclear whether these are additional elongate elements or two of the same elongate elements recited in claim 5 but those situated at the rear face of the external housing. The specification discloses “the exoskeleton structure comprises four elongate elements forming pairs, in particular a pair of front elements and a pair of rear elements.” (pg.6, lines 31-32). For examination purposes, the examiner has interpreted the two rear elongate elements to be a part of the existing four elongate elements. 
Claim 14 recites “ventilator (1) is slightly inclined with respect to the vertical”, it is unclear whether vertical is referring to either a position of the exoskeleton or a direction. For examination purposes, the recitation “ventilator (1) is slightly inclined with respect to the vertical” will be interpreted as --ventilator (1) is slightly inclined with respect to a vertical position of the exoskeleton--. 
Claim 15 recites “the exoskeleton structure (3) is moreover configured such that the ventilator (1) is slightly inclined when it rests in a recumbent position on a surface, and in that the screen (11) of the ventilator (1) is located at the top and in a horizontal position or in a position slightly inclined with respect to the horizontal position”, it is unclear whether “it” is referring to either the ventilator or exoskeleton or both of them. Since Applicant’s specification states that the recumbent position is a stable position of the assembly composed of the ventilator and exoskeleton (pg.6, lines 10-11), “it” is referring to both the exoskeleton and ventilator. Secondly, it is unclear how the screen of the ventilator can also be inclined while being in horizontal position because when the ventilator is inclined, the screen of the ventilator is also inclined by default since it is located at the top of the ventilator. Thus, the screen of the ventilator cannot be inclined while also being in a horizontal position. For examination purposes, the examiner has interpreted the recitation to be --the exoskeleton structure (3) is moreover configured such that the ventilator (1) is slightly inclined when the assembly rests in a recumbent position on a surface, and in that the screen (11) of the ventilator (1) is located at a top of the ventilator and is in a position slightly inclined with respect to a horizontal position of the exoskeleton structure (3)--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-6 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bissolotti et al. (FR3076223A3; machine translation referenced herein). Bissolotti et al. is cited herein as Bissolotti.
Regarding claim 1, Bissolotti discloses a medical ventilator (1) (10, Fig.1) comprising an external housing (2) (A, See Fig. A annotated below), and a rigid exoskeleton structure (3) (B and C, See Fig. A annotated below; Examiner’s notes: Since the tubular support member (i.e. elongate elements and a portion of the base) supports the various parts of the device, it is interpreted that the elongate elements and base have some form of rigidity (pg.6, line 247-pg.7 line 250)) arranged around said external housing (2) (A, See Fig. A annotated below) and rigidly connected (Examiner’s notes: Since Applicant’s specification states the elongate elements 4 are not in direct contact with the surface/peripheral wall of the external housing 2, except at the base 6, but are spaced therefrom, for example by a few mm to a few cm (Fig.1; pg. 12, line 8-11), the examiner interprets that only the base (B, See Fig. A annotated below) of the exoskeleton is rigidly connected to the external housing.) to said external housing (2) (A, See Fig. A annotated below), the rigid exoskeleton structure (3) (B and C, See Fig. A annotated below) comprising a base (6) (Examiner’s notes: Since (1) Merriam-Webster defines a “base” as “the bottom of something considered as its support” (i.e. foundation), (2) Fig. A illustrates that there are structural members extending from the bottom of the housing (A, See Fig. A annotated below) to tubular support (11, Fig.1) located horizontally and the tubular support member (11) “supports various parts of the device” (pg.6, line 247-pg.7 line 250), it is the examiner’s position that both the structural members and horizontal tubular support (B, See Fig. A annotated below) comprise the base) and a plurality of elongate elements (4) (C, See Fig. A annotated below) rigidly connected (Examiner’s notes: The elongate elements are firmly fused with the base. See Fig. A annotated below.) to said base (6) (B, See Fig. A annotated below) and defining a volume (5) (Examiner notes: The elongate elements is spaced from the housing. See Fig. A annotated below; L1, L2, and L3, Fig.1; pg.6 lines 240-244) in which the external housing (2) (A, See Fig. A annotated below) is housed by being positioned (See Fig. A annotated below) on the base (6) (B, See Fig. A annotated below), whereby --a greater part (Examiner’s notes: The Applicant’s specification states “the greater part of the rigid exoskeleton structure 3 is spaced 7 from the external housing 2, that is to say that the elongate elements 4 are not in direct contact with the surface/peripheral wall of the external housing 2, except at the base 6, but are spaced therefrom, for example by a few mm to a few cm” (pg.12, lines 7-11), thus it can be interpreted that the elongate elements represent the greater part (C, See Fig. A annotated below) of the exoskeleton.) of the rigid exoskeleton structure (3)-- (B and C, See Fig. A annotated below) is spaced (7) (D: dashed double arrows, See Fig. A annotated below) from said external housing (2) (A, See Fig. A annotated below) when said external housing (2) (A, See Fig. A annotated below) is housed in the volume (5) (See Fig. A annotated below; L1, L2, and L3, Fig.1; pg.6 lines 240-244), characterized in that the rigid exoskeleton structure (3) (B and C, See Fig. A annotated below) comprises at least one carrying handle (9) (A, See Fig. B annotated below) situated in a joining zone (8) (B, See Fig. B annotated below) of the elongate elements (4) (C, See Fig. A annotated below), allowing a user to manually grasp (See Fig. B annotated below) the exoskeleton structure (3) (B and C, See Fig. A annotated below) and transport --an assembly (1, 3) (10, Fig.1; B, C, See Fig. A annotated below) composed of the medical ventilator (10, Fig.1) and the exoskeleton structure-- (B and C, See Fig. A annotated below).

    PNG
    media_image1.png
    559
    832
    media_image1.png
    Greyscale

Figure A, Adapted from Fig.1 of Bissolotti

    PNG
    media_image2.png
    524
    906
    media_image2.png
    Greyscale

Figure B, Adapted from Fig.1 of Bissolotti
Regarding claim 4, Bissolotti discloses the ventilator of claim 1.
 Bissolotti further discloses that the base (6) (B, See Fig. A annotated above) of the exoskeleton structure (3) (B and C, See Fig. A annotated above) comprises a bearing surface (16) and/or is curved outwards (See Fig. A annotated above).
Regarding claim 5, Bissolotti discloses the ventilator of claim 1.
 Bissolotti further discloses that the exoskeleton structure (B and C, See Fig. A annotated above) comprises four elongate elements (4) (C, See Fig. A annotated above).
Regarding claim 6, Bissolotti discloses the ventilator of claim 5. 
Bissolotti further discloses that the four elongate elements (4) (C, See Fig. A annotated above) are arranged along (See Fig. A annotated above and Fig. C annotated below) the corner regions (15) (A, See Fig. C annotated below) of the ventilator (1) (10, Fig.1) and are spaced apart (See dashed lines near A; See Fig. C annotated below) from said regions (A, See Fig. C annotated below).


    PNG
    media_image3.png
    482
    779
    media_image3.png
    Greyscale

Figure C, Adapted from Fig.1 of Bissolotti
Regarding claim 9, Bissolotti discloses the ventilator of claim 1.
Bissolotti further discloses that the exoskeleton structure (3) (B and C, See Fig. A annotated above) comprises two rear elongate elements (4) (A, Fig. D annotated below; See 112b rejection above for interpretation.) situated opposite --a rear face (40) (opposing face of A not shown, Fig. E annotated below) of the external housing (2) (A, See Fig. A annotated above) of the ventilator (1)-- (10, Fig.1), the two rear elongate elements (4) (A, Fig. D annotated below) comprising coplanar bearing zones (44) (B, See Fig. D annotated below; Examiner’s notes: The bottom portion (i.e. second end) of rear elongate element that touches a ground as the ventilator lies in a horizontal position.).

    PNG
    media_image4.png
    524
    779
    media_image4.png
    Greyscale

Figure D, Adapted from Fig.1 of Bissolotti
Regarding claim 10, Bissolotti discloses the ventilator of claim 1. 
Bissolotti further discloses that the external housing (2) (A, See Fig. A annotated above) of the ventilator (1) (10, Fig.1) comprises a front face (10) (A, See Fig. E annotated below) supporting a display screen (11) (15a and 20, Fig.1; pg.7 line 280-284; pg.9 lines 355- 359) and/or a HMI (15b, Fig.1; pg. 9 lines 360-372) , a rear face (40) (opposing face of A not shown, See Fig. E annotated below; Examiner’s notes: Although the rear face which is not explicitly shown, the rear face is located at the opposing side of the front face.) situated opposite the front face (10) (A, See Fig. E annotated below), and two lateral faces (20, 30) (B and C, See Fig. E annotated below) arranged between the front face (10) (A, See Fig. E annotated below) and the rear face (40) (opposing face of A not shown, See Fig. E annotated below), said front face (A, See Fig. E annotated below), rear face (opposing face of A not shown, Fig. E annotated below) and two lateral faces (B and C, See Fig. E annotated below) being separated by (See Fig. E annotated below) four corner regions (15) (A, See Fig. C annotated above) forming a join between the faces (10, 20, 30, 40) (Examiner notes: The edges of the faces are located at each corner region which connect (i.e. join) the vertices of the different faces (front, rear, and lateral)), and the one or more elongate elements (4) (C, See Fig. A annotated above) of the exoskeleton structure (3) (B and C, See Fig. A annotated above) being at least in part positioned opposite (See Fig. A and Fig. C annotated above) the corner regions (15) (A, See Fig. C annotated above) separating (See Fig. E annotated below) said faces (10, 20, 30, 40) (A, opposing face of A, B,C, See Fig. E annotated below).

    PNG
    media_image5.png
    498
    620
    media_image5.png
    Greyscale

Figure E, Adapted from Fig.1 of Bissolotti
Regarding claim 11, Bissolotti discloses the ventilator of claim 1. 
Bissolotti further discloses that the exoskeleton structure (3) (B and C, See Fig. A annotated above) forms a rigid cage (Examiner’s notes: Since the tubular support member (11, Fig.1) which represents the elongate elements (C, See Fig. A annotated above) and a portion of the base (B, See Fig. A annotated above)) supports the various parts of the device (pg.6, line 247-pg.7 line 250), it is interpreted that the elongate elements and base have some form of rigidity. See Fig. A annotated above) that completely surrounds (See Fig. A annotated above) the external housing (2) (A, See Fig. A annotated above) of the ventilator (1) (10, Fig.1). 
Claim(s) 1-3 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kagan (EP3165259A1; machine translation referenced herein). 
Regarding claim 1, Kagan discloses a medical ventilator (1) (5, Fig.6; [0030]) comprising an external housing (2) (casing of 5, Fig.6), and a rigid exoskeleton structure (3) (113, 115, 116, and 123, Fig.1; [0029] lines 277-280 and [0050] lines 457-460) arranged around said external housing (2) (casing of 5, Fig.6) and rigidly connected (via 120 and 121, Fig.1; [0027]) Examiner’s notes: Since Applicant’s specification states the elongate elements 4 are not in direct contact with the surface/peripheral wall of the external housing 2, except at the base 6, but are spaced therefrom, for example by a few mm to a few cm, (Fig.1; pg. 12, line 8-11), the examiner’s interprets that only the base (123, Fig.1) of the exoskeleton is rigidly connected to the external housing.) to said external housing (2) (casing of 5, Fig.6), the rigid exoskeleton structure (3) (113, 115, 116, and 123, Fig.1; [0029] lines 277-280 and [0050] lines 457-460) comprising a base (6) (123, Fig.1) and a plurality of elongate elements (4) (113, 115, 116, Fig.1) rigidly connected (Examiner’s notes: Since (1) the elongate elements (113,115,116, Fig.1) are intended to protect the medical device [0029] lines 277-280, (2) fused together (See Fig.1) and (3) joined at the base, examiner interprets that they are rigidly connected to the base (123, Fig.1)) to said base (6) (123, Fig.1) and defining a volume (5) ([0010]) in which the external housing (2) (casing of 5, Fig.6) is housed by being positioned (See Fig.1)  on the base (6) (123, Fig.1), whereby --a greater part (Examiner’s notes: The Applicant’s specification states “the greater part of the rigid exoskeleton structure 3 is spaced 7 from the external housing 2, that is to say that the elongate elements 4 are not in direct contact with the surface/peripheral wall of the external housing 2, except at the base 6, but are spaced therefrom, for example by a few mm to a few cm” (pg.12, lines 7-11), thus the examiner interprets that the elongate elements represent the greater part (113, 115, 116,  Fig.1) of the exoskeleton) of the rigid exoskeleton structure (3)-- (113, 115, 116, and 123, Fig.1; [0029] lines 277-280 and [0050] lines 457-460) is spaced (7) (See Fig.6) from said external housing (2) (casing of 5, Fig.6) when said external housing (2) (casing of 5, Fig.6) is housed in the volume (5) ([0010]), characterized in that the rigid exoskeleton structure (3) (113, 115, 116, and 123, Fig.1; [0029] lines 277-280 and [0050] lines 457-460) comprises at least one carrying handle (9) (13, 117, Fig.1, [0029] lines 281-282; [0033] lines 308-312) situated in a joining zone (8) (A, Fig. F annotated below) of the elongate elements (4) (113, 115, 116, Fig.1), allowing a user to manually grasp ([0011]; [0029], line 281-282) the exoskeleton structure (3) (113, 115, 116, and 123, Fig.1; [0029] lines 277-280 and [0050] lines 457-460) and transport ([0011]; [0029], line 281-282) ---an assembly (1, 3) (5, Fig.6; 113, 115, 123, Fig.1; [0029] lines 277-280 and [0050] lines 457-460; [0030]) composed of the medical ventilator (5, Fig.6; [0030]) and the exoskeleton structure-- (113, 115, 116, and 123, Fig.1; [0029] lines 277-280 and [0050] lines 457-460).

    PNG
    media_image6.png
    689
    618
    media_image6.png
    Greyscale

Figure F, Adapted from Fig.1 of Kagan
Regarding claim 2, Kagan discloses the ventilator of claim 1.
Kagan further discloses that the elongate elements (4) (113, 115, Fig.1) are arranged substantially vertically (vertical portion of 113 and 115, Fig. 1) from the base (6) (123, Fig.1) when the ventilator (1) (5, Fig.6; [0030]) is in an upright position (See Fig.6) and resting on (See Fig.6) the base (6) (123, Fig.1) of the exoskeleton structure (3) (113, 115, 116, and 123, Fig.1; [0029] lines 277-280 and [0050] lines 457-460). 
Regarding claim 3, Kagan discloses the ventilator of claim 2.
Kagan further discloses that the elongate elements (4) (113, 115, Fig.1) comprise a first end (A, See Fig. G annotated below; Examiner’s notes: The first end A (Fig. G annotated below) of 113 (Fig.1) is indirectly connected to the base via C (Fig. G annotated below).) rigidly connected (Examiner’s notes: The elongate elements are firmly fused with the base. See Fig. G annotated below.) to the base (6) (123, Fig.1) and meet and join each other (Fig. 1 and See Fig. G annotated below), via a second end (B, Fig. G annotated below), at a joining zone (8) (A, See Fig. F annotated above) of the exoskeleton structure (3) (113, 115, 116, and 123, Fig.1; [0029] lines 277-280 and [0050] lines 457-460) above the ventilator (1) (10, Fig.1).

    PNG
    media_image7.png
    638
    574
    media_image7.png
    Greyscale

Figure G, Adapted from Fig.1 of Kagan
Regarding claim 14, Kagan discloses the ventilator of claim 1.
Kagan further discloses that the exoskeleton structure (3) (113, 115, 116, and 123, Fig.1; [0029] lines 277-280 and [0050] lines 457-460) is configured such that the --ventilator (1) (5, Fig.6; [0030]) is slightly inclined (See Fig.8b) with respect to a vertical position of the exoskeleton-- (See Fig.8b) when it rests in an upright position (See Fig.8b) on a surface, particularly --a ground-- (Examiner’s notes: The carrying device has stand feet (111, Fig.1; [0031]), thus it interpreted that the device is configured to lay on top of a surface (i.e. ground)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bissolotti et al. (FR3076223A3) applied to claims 1 and 5 above in view of Golubev et al. (RU56181U1); machine translation referenced herein. Golubev et al. is cited herein as Golubev.  
Bisolotti discloses the medical ventilator according to claim 5.
Regarding claim 7, Bissolotti fails to disclose that the elongate elements (4) (C, See Fig. A annotated above) have --a general shape of a band or tape--.
However, Golubev in the same field of endeavor, teaches a portable ventilator (See Fig.1; [0017]) with a protective frame with rectangular sidewalls (9, Fig.1; [0014] lines 116-120; [0015] lines 131-133). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical ventilator of Bissolotti to incorporate protective frame with rectangular sidewalls as taught by Golubev in order to increase its functionality by allowing for installation on handles of stretchers, beds, chairs, etc. (Abstract lines 13-19).
Regarding claim 12, Bisolotti discloses the medical ventilator according to claim 1. 
Bissolotti fails to disclose that each elongate element (4) comprises a plurality of successive portions, including a first portion having the first end, a second portion having the second end, and an intermediate portion situated between the first and second portions, the first portion forming a first angle A of greater than 90° with the intermediate portion, and the second portion forming a second angle B of greater than 90° with the intermediate portion. 
However, Golubev, in the same field of endeavor, teaches that each elongate element (4) (9, Fig.1) comprises a plurality of successive portions (A, C, and E, See Fig. H annotated below), including a first portion (A, See Fig. H annotated below) having the first end (B, See Fig. H annotated below), a second portion (C, See Fig. H annotated below) having the second end (D, See Fig. H annotated below), and an intermediate portion (E, See Fig. H annotated below) situated between the first (A, See Fig. H annotated below) and second (C, See Fig. H annotated below) portions, the first portion (A, See Fig. H annotated below) forming a first angle A of greater than 90° (Examiner’s notes: Though prior art drawings are not interpreted as depicting scale, unless specified, drawings can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP 2125). It is interpreted that the angle (F, See Fig. H annotated below) between the first (A, See Fig. H annotated below) and intermediate portion (E, See Fig. H annotated below) clearly depicts greater than 90°.) with the intermediate portion (E, See Fig. H annotated below). 

    PNG
    media_image8.png
    518
    718
    media_image8.png
    Greyscale

Figure H, Adapted from Fig.1 of Golubev
Golubev fails to disclose wherein the second portion forming a second angle B of greater than 90° with the intermediate portion.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have an angle of greater than 90° between the second portion and intermediate portion since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). 
In addition, it would have been obvious to one of ordinary skill to make the angle between second portion and the intermediate portion greater than 90° because it would provide a symmetrical cage by making the angle between the second portion and the immediate portion the same as angle F of Fig. H annotated above.  
In the instant case, the device of Golubev would not operate differently with the claimed diameter and since the exoskeleton is intended to protect the external housing of the ventilator, the device would function appropriately having the claimed angle. Further, applicant places no criticality on the range claimed, indicating simply that (1) the first portion and second portion form angles of greater than 90° with the intermediate portion, (2) angles are between 110° and 150°, “preferably” of the order of 120° to 135°, and (3) angles are equal or different (pg.5 lines 13-19). The Applicant has not asserted the specific angle between the first and intermediate portions or the second and intermediate portions provides a particular advantage, solves a stated problem, or serves a specific purpose. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bissolotti et al. (FR3076223A3) as applied to claim 5 above. 
Regarding claim 8, Bissolotti discloses the medical ventilator according to claim 5. 
Bissolotti further discloses in the joining zone (8) (B, See Fig. B annotated above), the elongate elements (4) (C, See Fig. A annotated above) join each other in pairs (See Fig. A annotated above and Fig. I annotated below), forming two U-shaped structures (A, See Fig. I annotated below) which are situated on either side (See Fig. I annotated below) of the exoskeleton structure (3) (B and C, See Fig. A annotated above) and are connected to each other by a central region (B, See Fig. I annotated below) that forms the carrying handle (9) (B, See Fig. B annotated above).

    PNG
    media_image9.png
    369
    616
    media_image9.png
    Greyscale

Figure I, Adapted from Fig.1 of Bissolotti
Bissolotti fails to disclose the elongate elements (4) join each other in pairs, forming two Y-shaped or V-shaped joining structures. 
Despite the difference in shape from Bissolotti and the instant invention, the joining structures appear to be remarkably similar in function and operation as both shapes include dual apexes connected to a common bottom – wherein the resultant effect is that a joining structure forms a handle to allow a user (i.e. first responder) to grasp it manually by hand, lift and easily transport the assembly (pg.11, lines 13-17). Consequently, it appears the specific shape of the joining structure has no criticality provided that the shape provides a handle upon which a user can manually grasp the assembly. The Applicant has not asserted the specific shape of the joining structure provides a particular advantage, solves a stated problem, or serves a specific purpose other than providing a handle region upon which the user can grasp for transport. Having the elongate elements forming a U shape does not prevent a user from grasping the handle in order to transport the device (See Fig. B and Fig. I annotated above). There is no structure within Bissolotti’s device within the U shaped that hinders this function.
Since it has been held by the court that, where the only difference between the prior art and the claims was a recitation of relative shape of the claimed device “the elongate elements 4 join each other in pairs, forming two Y-shaped or V-shaped joining structures 17” and a device having the claimed relative shape of U would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. [MPEP 2144.04, IV. Changes in Shape].
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to try various modifications of the shape including modify the U shape to select the specific shape of Y or V from a finite number of predictable shapes having a reasonable expectation of success. One would have expected Applicant’s invention to perform equally well with Bissolotti’s invention as the shape would yield the predictable results of a handle upon which the user can grasp for transport of the assembly.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bissolotti et al. (FR3076223A3) as applied to claim 1 in view of Kagan (EP3165259A1).
Regarding claim 13, Bissolotti discloses the medical ventilator according to claim 1.
Bissolotti fails to explicitly disclose that the greater part of the exoskeleton structure (3) is spaced from the external housing (2) by a distance of less than 10 cm.  
However, Kagan, in the same field of endeavor, teaches a frame of the carrying device with circumferential distance from the medical device of approximately 3 to 8 cm, preferably 5 cm ([0010]). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the ventilator of Bissolotti to incorporate the gap distance from the medical device to the frame (i.e. elongate elements) as taught by Kagan because it would be advantageous to have this minimum distance ([0010]). 
Claim(s) 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kagan (EP3165259A1) as applied to claim 1 above in view of Holley et al. (US20160114121A1). Holley et al. is cited herein as Holley.
Regarding claim 10, Kagan discloses the medical ventilator according to claim 1. 
Kagan further discloses that the external housing (2) (casing of 5, Fig.6) of the ventilator (1) (5, Fig.6; [0030]) comprises a front face (10) (A, See Fig. J annotated below) a rear face (40) (opposing face of A not shown, See Fig. J annotated below; Examiner’s notes: Although the rear face is not explicitly shown, the rear face is located at the opposing side of the front face (A).) situated opposite the front face (10) (A, See Fig. J annotated below), and two lateral faces (20, 30) (B and opposing face of B not shown, See Fig. J annotated below; Examiner’s notes: Although the second lateral face is not explicitly shown, the second lateral face is located at the opposing side of lateral face (B).) arranged between the front face (10) (A, See Fig. J annotated below and the rear face (40) (opposing face of A not shown, See Fig. J annotated below), said front face (A, See Fig. J annotated below), rear face (opposing face of A not shown, See Fig. J annotated below) and two lateral faces (B and opposing face of B not shown, See Fig. J annotated below) being separated by (See Fig. J annotated below) four corner regions (15) (D, See Fig. J annotated below; The fourth corner region is hidden from view.) forming a join between the faces (10, 20, 30, 40) (Examiner notes: The edges of the faces are located at each corner region which connect (i.e. join) the vertices of the different faces (front, rear, and lateral)), and the one or more elongate elements (4) (113 and 115, Fig.1) of the exoskeleton structure (3) (113, 115, 116, and 123, Fig.1; [0029] lines 277-280 and [0050] lines 457-460) being at least in part positioned opposite (See Fig.1 and See Fig. J annotated below) the corner regions (15) (D, See Fig. J annotated below; The fourth corner region is hidden from view.) separating (See Fig. J annotated below) said faces (10, 20, 30, 40) (A, opposing face of A not shown, B, opposing face of B not shown, See Fig. J annotated below).

    PNG
    media_image10.png
    503
    432
    media_image10.png
    Greyscale

Figure J, Adapted from Fig.6 of Kagan
Kagan fails to explicitly disclose a medical device with a front face supporting a display screen and/or a HMI.
However, Holley, in the same field of endeavor, teaches a ventilator (10, Fig.1) with a user interface display device (24, Fig.1; [0075] lines 1-8) and button (28, Fig.1; [0075] lines 1-14) on its top face. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ventilator of Kagan 
to incorporate a display device to be flushed with the front face as taught by Holley in order to be easily visible while the ventilator is in use ([0075] lines 1-8).
Regarding claim 15, Kagan in view of Holley discloses medical ventilator of claim 10. 
Kagan in view of Holley further discloses --that the exoskeleton structure (3) (113, 115, 116, and 123, Fig.1 of Kagan; [0029] lines 277-280 and [0050] lines 457-460) is moreover configured such that the ventilator (1) (5, Fig.6 of Kagan; [0030])  is slightly inclined (See Fig.8b of Kagan) when the assembly rests in a recumbent position (Since Applicant discloses that rear side of the ventilator facing the surface while the front side is facing upward in Fig.5 defined as the recumbent position (pg.8, lines 28-29), the examiner interprets that medical device (5) in its exoskeleton structure can be turned with its rear side facing the surface (See Fig. K annotated below)) on a surface (Examiner’s notes: A physical object (i.e. ventilator) can be placed on a surface.), and in that the screen (11) (24, Fig.1 of Holley) of the ventilator (1) (5, Fig.8b of Kagan) is located at a top (A, See Fig. J annotated above) of the ventilator and is in a position slightly inclined (See Fig. K annotated below) with respect to a horizontal position (See Fig. K annotated below) of the exoskeleton structure (3)-- (113, 115, 116, and 123, Fig.1 of Kagan; [0029] lines 277-280 and [0050] lines 457-460)).

    PNG
    media_image11.png
    583
    665
    media_image11.png
    Greyscale

Figure K, Adapted from Fig.8b of Kagan
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Caswell et al. (WO2016092446A1) discloses an emergency medical device with different viewing angles which has not been claimed. 
Sato et al. (EP3097949A1) discloses a case for medical equipment that supports the load of the medical equipment which has not been claimed. 
Loeser et al. (DE102012005668 A1) discloses a respirator with a mounting device which has not been claimed.
El Diwany et al. (DE102008039651A1) discloses mobile medical device in a supporting structure which has not been claimed
Morbach et al.  (DE102014018680A1) discloses an emergency respirator with coupling elements which has not been claimed.
Stern (DE10323754A1) discloses a support system for a medical device which has not been claimed.
Feldhahn (DE202014007024U1) discloses a front of ventilator with a display device inclined to the vertical direction which has not been claimed.
Bertinetti et al. (FR2901998A1) discloses portable cradle for positive airway pressure device which has not been claimed. 
Eschen et al. (DE102008064480A1) discloses a medical device with protective elements against external force effects or impact energies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY CHINYERE EGWIM whose telephone number is (571)272-7030. The examiner can normally be reached Mon-Thurs 9:30 am-5:00 pm, Fri 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY CHINYERE EGWIM/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785